Citation Nr: 1014915	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a chronic pain 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression and anxiety, on a direct 
basis and as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 
1979. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Fibromyalgia and Chronic Pain- The Veteran and his family 
have submitted numerous statements attesting that he suffers 
from severe and debilitating chronic pain.  In a December 
2006 statement, the Veteran stated that his chronic pain 
began in service when he was injured in Salt Lake City, Utah, 
while jumping in the mountains as part of his MOS (Military 
Occupation Specialty).  He indicated that he had to switch 
his MOS because of this chronic pain.    

Various VA outpatient treatment records indicate that the 
Veteran has a "pain disorder."  Additional outpatient 
treatment records generally refer to a diagnosis of "chronic 
pain."  A June 2005 VA treatment record, associated with a 
hospitalization for chest pain, indicated a diagnosis of pain 
syndrome.  It is unclear, based on the available evidence, 
whether the Veteran's chronic pain is in itself a disability, 
or whether it is a symptom of a service-connected disability 
or a manifestation of fibromyalgia for which he now seeks 
service connection.

On remand, the RO should arrange for an examination to 
determine if the Veteran's claimed chronic pain is a symptom 
of his service-connected low back disorder or a symptom of 
his fibromyalgia for which he now seeks service connection; 
or, whether it is a separate disability.  If chronic pain is 
a separate disability, the examiner should opine as to 
whether the condition is at least as likely as not caused by, 
or aggravated by, his service-connected back disorder or is 
at least as likely as not causally related to service.  The 
examiner should also offer an opinion as to whether the 
fibromyalgia is related to service, to include secondary to a 
back injury sustained in service.  

Psychiatric Disorder-  Although the Veteran initially claimed 
service connection for a psychiatric disorder on a direct 
basis, it appears that he has amended his argument to include 
a claim for service connection for this disorder on a 
secondary basis. In his April 2006 notice of disagreement, 
the Veteran stated that his "severe back and leg pain . . . 
is causing my depression."  The Board construes this 
statement as a request that his claim for a psychiatric 
disorder also be considered on a secondary basis-
specifically secondary to his service-connected lumbosacral 
strain. 

Although this secondary service connection argument was 
raised in April 2006, the applicable secondary service 
connection laws and regulations have not yet been sent to the 
Veteran.  As such, corrective VCAA notice must be sent.

Further, the evidence of record establishes that he is 
currently diagnosed with anxiety and depression.  There is 
also no dispute that he is service-connected for a 
lumbosacral strain.  The Board further notes that an April 
2005 VA treatment record diagnoses the Veteran with a mood 
disorder secondary to chronic pain.  It is unclear from the 
record to what extent his back pain was considered in this 
diagnosis.  The Board finds that a VA examination is required 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to 
determine whether his psychiatric disorder is proximately due 
to or the result of his service-connected back, or is 
otherwise related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in conjunction with his claim 
for service connection for chronic pain 
and fibromyalgia. 

The examiner is requested determine 
whether the Veteran's chronic pain is a 
symptom of his service-connected low back 
disability, or a symptom of his 
fibromyalgia for which he now seeks 
service connection for; or, whether it is 
a separate disability. 

If chronic pain is a separate condition, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that the Veteran's chronic pain is caused 
by, or aggravated by, his service-
connected low back disability, or is at 
least as likely as not (i.e., probability 
of 50 percent) casually related to 
service. 

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., probability of 50 
percent) that the Veteran's fibromyalgia 
is caused by, or aggravated by, his 
service-connected low back disability, or 
is at least as likely as not (i.e., 
probability of 50 percent) casually 
related to service.

Any opinion(s) offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  

2.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to service connection for a 
psychiatric disorder, on a direct basis 
and as secondary to the service-connected 
lumbosacral strain. Such notification 
must include the criteria necessary to 
substantiate this service connection 
claim on both direct and secondary bases.  

3. Thereafter, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
psychiatric disorder that he may have.  
Any testing deemed necessary should be 
conducted.  

All pertinent psychiatric 
symptomatology should be conducted.  
For any psychiatric disability 
diagnosed, the examiner should express 
an opinion as to whether such disorder 
was caused, or aggravated by, the 
service-connected low back disability, 
or is otherwise at least as likely as 
not (i.e. 50 percent probability) 
related to any incident of active 
service.

In the event that the Veteran's chronic 
pain is found to be causally related to 
service, the VA examiner is asked to 
render an additional opinion on whether 
it is at least as likely as not that the 
Veteran's psychiatric disorder is caused, 
or aggravated by, his chronic pain. 

Any opinion(s) offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  

4.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


